Title: To George Washington from Lieutenant Colonel Fleury, 5 July 1780
From: Fleury, François-Louis Teissèdre de
To: Washington, George


					
						
							on board the felicity. 66° longitude.off chesapeak bay 5th july 1780.
							sir
						
						Employed as a field officer in the french army, which as I believe, is to Cooperate with the american forces; I think it my duty, to express to your Excellency, the sense I shall allways entertain of your kindness for me; and how happy I should think myself, to find me under your Command, again.
						My intention when I left america Last december, was to come back before the beginning of this Campaign; but my Country having been pleased to Require my services, I have obey’d.
						I hope in this new station, to justify your kindness for me when in the american army, & find opportunitys to deserve your Esteeme. I have the honor to be with great Respect your Excellency’s the most obedient humble servant.
						
							L. Fleury
						
					
					
						I think it will not be disagreable to your excellency, to be inform’d, that the king of france has given me Leave to wear as a Croix de st. louis. the medall, which congress, had voted for me, & which doctor franklin, had struck By order of the threasury board at paris.
					
				